Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I and with traverse of Species I (FIG. 1) in the reply filed on 9/7/2021 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Signorini et al. US 2020/0312781 A1 (Signorini).

    PNG
    media_image1.png
    394
    736
    media_image1.png
    Greyscale

In re claim 1, Signorini discloses (e.g. FIGs. 1A-1C) a wafer chip scale package (WCSP, ¶ 1), comprising: 
a die 120; 
multiple electrically conductive terminals 143 coupled to a first surface 123 of the die 120; and 
a metal covering 130 (e.g. copper, ¶ 52) abutting five surfaces (top surface 121+ four sidewall surfaces 122) of the die 120 besides the first surface 123 (see FIG. 1A and 1C), each of the five surfaces 121,122 of the die 120 lying in a different plane.

In re claim 2, Signorini discloses (e.g. FIGs. 1A-1C) the metal covering may be formed by a sputtering process (¶ 35,52). No particular “metallic ink residue” has been claimed that would distinguish over the sputtered metal particles forming the metal covering 130 as taught by Signorini. 

In re claim 3, Signori discloses (e.g. FIGs. 1A-1C) wherein the metal covering 130 covers the entirety of the five surfaces 121,122 of the die 120 besides the first surface 123.

In re claim 5, Signorini discloses (e.g. FIGs. 1A-1C) wherein the metal covering 130 is composed of a metal selected from the group consisting of: aluminum, copper, gold, titanium, nickel, silver, palladium, and tin (e.g. copper, ¶ 52).

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2019/0189566 A1 (Kim).

    PNG
    media_image2.png
    460
    704
    media_image2.png
    Greyscale

In re claim 1, Kim discloses (e.g. FIG. 1) a wafer chip scale package (WCSP, ¶ 50), comprising: 
a die (including 110 and protective material 150); 
multiple electrically conductive terminals 130 coupled to a first (bottom) surface 153 of the die 110+150; and 
a metal covering 160 (¶ 62) abutting five surfaces of the die 110+150 besides the first surface 153, each of the five surfaces of the die lying in a different plane.

In re claim 2, Kim discloses (e.g. FIG. 1) wherein the metal covering 160 comprises a metallic ink residue (conductive ink prepared by mixing silver, ¶ 62).

In re claim 3, Kim discloses (e.g. FIG. 1) wherein the metal covering 160 covers the entirety of the five surfaces of the die 110+150 besides the first surface 153.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Signorini or Kim as applied to claim 1 above, and further in view of Neumann et al. EP 3648161 A1 (Neumann).
In re claim 4, Signorini discloses (e.g. FIGs. 1A-1C) the metal covering 130 provides EMI shielding to the WCSP (¶ 31). Kim discloses (e.g. FIG. 1) metal covering 160 is an EMI shield (¶ 62).
Signorini and Kim do not explicitly disclose the metal covering has an approximate thickness of 750 Å.
However, Neumann discloses (e.g. FIG. 2(a1)) an EMI shielding layer 600 on a semiconductor package 400 using metallic ink composition to form an EMI shielding layer having a thickness ranging from 5 nm to 5 µm (Abstract) as adequate to provide EMI shielding. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Signorini or Kim’s EMI shielding layer 130,160 to have a thickness of 5 nm to 5 µm as adequate for EMI shielding as taught by Neumann. The claimed “approximate thickness of 750 Å” is overlapped by the range taught.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0373248 A1 teaches (e.g. FIGs. 1-2) a device package having a shield layer 2 comprising a metal particular layer 3 that is formed by ink jet printing to a thickness of 80 nm (¶ 105)
US 2017/0330839 A1 teaches (FIG. 1) a CSP having a metal cover member 40 capable of EMI shielding that is formed by, e.g. a paste printing process (¶ 89,90).
CN 110473844 A teaches (FIG. 18) a metal shield layer 104 that is formed by, e.g.  screen printing. 
US 2017/0025369 A1 teaches (e.g. FIG. 1) a RF shield 115 covering five surfaces of the device. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815